— In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from (1) an order of the Supreme Court, Nassau County, dated September 20, 1978, which denied their motion to set aside the jury verdict in favor of defendant and (2) a judgment of the same court, entered October 19, 1978, which is in favor of defendant and against them, upon the jury verdict. Appeal from the order dismissed (see Matter of Aho, 39 NY2d 241, 248). Judgment affirmed. Defendant is awarded one bill of costs to cover both appeals. Plaintiffs’ witness was not permitted to testify as to his personal knowledge of the timing and sequence of the traffic lights at the intersection where the collision occurred. He had, however, testified that the light was red for him and must have been red for the defendant. Therefore, the excluded testimony did not affect a substantial right of the plaintiffs and does not require a reversal. There was a conflict in the testimony and the jury determined the questions of credibility. Lazer, J. P., Gibbons, Gulotta and Cohalan, JJ., concur.